Per Curiam.

The decision of the Board of Tax Appeals is not unreasonable or unlawful to the extent that it holds that the appellant, which purchases, sorts, inspects, washes, grades and packages fresh fruits and vegetables for resale, is not a ‘‘manufacturer,” as that term is defined in Section 5711.16, Revised Code, but must list the tangible personal property used in its business at 70 per cent of its true value.
However, to the extent that the appellant controls the ripening of fruits, cuts and mixes vegetables for pre-pack-aged salads, and employs additives to preserve and protect its packaged products, it is a manufacturer.
To this extent, the decision of the Board of Tax Appeals is unreasonable and unlawful, and is, therefore, reversed, and the cause is remanded to the Board of Tax Appeals for a determination of the amount of personal property which is primarily used for those purposes and is thus entitled to be listed at 50 per cent of its true value.

Decision affirmed in part and reversed in part.

Matthias, O’Neill, Schneider, Herbert and Duncan, JJ., concur.*